DETAILED ACTION
This office action is in response to applicant's communication filed on 11/19/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1 and 9-23 are amended
Claims 1-23 are now pending in this application.
The Applicant's remarks and amendments have been considered with the results that follow: 
The previously raised objections to the Specification are withdrawn in view of Applicant's amendments to paragraph [0058] of the specification.
The previously raised objections to claim 17 are maintained as Applicant has not addressed the objection.

	Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
With respect to arguments on pages 8-15, that Buono, Sarrafzadeh and amended claims propose different approaches:
	The Examiner respectfully disagrees with the applicant’s arguments. Buono discloses in page 8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...”, page 9: "...Transformation algorithms are applied to the search pattern and to sequences of the times series. Comparison algorithms compare the transformed search pattern and the transformed sequences..." and page 10: “...We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern. The first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern... The second algorithm calculates the difference between corresponding point values. If the difference for every point is within the tolerance value, the sequence is determined to be a match...” teaches non-indexed time-series data broken into sequences based on specified query pattern/size (sliding window... same size as pattern) and sequences similar to query params identified by comparison algorithms, using a similarity threshold. It is evident that Buono teaches a similar approach to the amended claims. 
	Further, Sarrafzadeh teaches in paras [0054-57], a data store/service module to ingest/query data sets with diverse layout formats and a server to process timeseries data, analyze/predict motifs/event patterns and transfer generated results to user interfaces/applications on monitoring devices.
	As such, the rejection of the claim is maintained.

With respect to arguments regarding non-indexed time series data on page 9:
	The Examiner respectfully disagrees with the applicant’s arguments. Buono discloses in page 2 Abs.: “...Most of the literature about time series focuses on algorithms that index time series ...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series... it presents TimeSearcher 2, a tool that enables users to explore multidimensional data ... to find similar occurrences...”, and teaches that the tool presented in the paper focuses on methods to explore non-indexed time series data, while other literature have focused on indexed time series. Page 11 sec.4: “Another possibility is to index the time series in step 2 so the dynamic queries may be applied also for a bigger data set. When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied as well” and page 12 Concl.: “our proposed three step framework can naturally be expanded to environments using advanced algorithms on indexed data...” teach that methods described in previous sections are directed to non-indexed time series. 
	It is evident that Buono enables method for motif search in non-indexed time-series data. As such, the rejection of the claim is maintained.

Claim Objections
Claim 17 is objected to because the scope of the limitation “...occurrences of motifs in external data stores and applications” is unclear. For examination purposes, it is interpreted to be “...occurrences of motifs from data in external data stores and applications”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buono (“Interactive pattern search in time series”, 2005).

Regarding claim 20,
Buono teaches A computer program product embodied in non-transitory computer-readable media carrying executable code, which code when executed:
produces a search query against a non-indexed time-series data set to retrieve a set of time sequences having similar characteristics to a pre-selected time sequence from within the non-indexed time-series data set; and (page 3: “...The boundary values of the timeboxes specify the relevant parameters of the query...”; page 7, sec.3.2: “...Once the pattern is specified, the search for similar patterns can be started... In Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views. In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ” and page 8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...” teach producing search query against time-series data, retrieving similar sequences; ...Most of the literature about time series focuses on algorithms that index time series ...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series... presents TimeSearcher 2, a tool that enables users to explore... to find similar occurrences...”, page 11 sec.4: “Another possibility is to index the time series... When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied as well” and page 12 Concl.: “...our proposed three step framework can naturally be expanded to environments using advanced algorithms on indexed data...” teach that methods described in the paper are directed to non-indexed time-series data)
generates an interactive visualization displaying one or more time motifs formed by the set of time sequences having similar characteristics to the pre-select time sequences, (Figures 1, 7-9: “TimeSearcher 2”, page 8: “After drawing the box (Figure 8), an adjustable tolerance slider appears, allowing users to roughly set the tolerance of the match between the selected pattern and the search results...The initial search is triggered explicitly by clicking on the arrow-shaped button located below the box. The result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view and in the overview, when applicable...” and page 9: “...results of the pattern matching in one variable are highlighted in that variable view only and no boolean operation is performed. The overview shows the positions of all patterns matched over the entire time series. Users are then able to browse the results to see how patterns found in separate variables match in time” teach interactive visualization displaying time motifs similar to selected sequence)
wherein, the one or more time motifs are formed by a set of time sequences having similar characteristics satisfying a threshold condition (page 10: “...The tolerance value is used to determine whether the sequence under comparison matches the pattern... We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern ...first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern... second algorithm... If the difference for every point is within the tolerance value, the sequence is determined to be a match...” teaches motifs formed by sequences with similarity score satisfying a threshold).

Regarding claim 21,
Buono teaches all the claimed limitations as set forth in the rejection of claim 20 above.
Buono further teaches The computer program product of Claim 20, wherein the code when executed generates an interactive controls to navigate and explore the one or more time motifs (page 8: “...The result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view and in the overview, when applicable... Finally, in Step 3, users reduce the tolerance and adjust search parameters, incrementally... When inadequate matches are found users can readjust the tolerance or modify parameters of the search (Figure 12)” and page 9: “...results of the pattern matching in one variable are highlighted in that variable view only and no boolean operation is performed. The overview shows the positions of all patterns matched over the entire time series. Users are then able to browse the results to see how patterns found in separate variables match in time” teach interactive controls to navigate/explore time motifs)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh (US 2016/0148103 A1)

Regarding claim 22,
Buono teaches all the claimed limitations as set forth in the rejection of claim 20 above.
Buono does not explicitly teach The computer program product of Claim 20, wherein the code when executed generates alerts for an occurrence of the one or more time motifs 
Sarrafzadeh teaches The computer program product of Claim 20, wherein the code when executed generates alerts for an occurrence of the one or more time motifs (para [0005]: “The method further includes receiving incoming time series data representing information from one or more sensors that monitor an individual; applying the behavior model to the incoming time series data to predict a medical event or condition of the individual; and generating an alert on the medical condition or event, wherein the alert activates a user interface of a computing device to cause visualization of the medical event or condition to display on the computing device” and para [0054]: “...The analytics engine can extract trends in an individual's collected physiological data, and build a model related to patterns exhibited by the individual... an abnormal trend can be used to predict adverse events and medical complications” teach alert generated for occurrence of motif/patterns (trends/events); Also see para [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Sarrafzadeh and enable Buono to generate alerts for occurrence of motifs/patterns in time series data, as doing so would enable notifying caregivers (Sarrafzadeh, para [0056]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Hao (US 2013/0110753 A1)

Regarding claim 23, 
Buono teaches all the claimed limitations as set forth in the rejection of claim 20 above.
However, Buono does not teach The computer program product of Claim 20, wherein the code when executed generates predictions about an expected occurrence of the one or more time motifs
Hao teaches The computer program product of Claim 20, wherein the code when executed generates predictions about an expected occurrence of the one or more time motifs (para [0010]: “Multivariate time-series prediction is performed on measured data points (i.e., data regarding occurrences in the past) to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...” and para [0027]: “Different statistical techniques may be employed to determine the certainty band... For example, if at 2 PM every day for the past five years the measured data points have a value of X, then the likelihood that this value of X will be seen at 2 PM in the future is quite high, such that there is a narrow certainty band...” teach predictions about expected occurrence of time motifs; Also see paras [0013, 22-26]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate Hao and enable Buono to generate predictions for expected occurrence of motifs, as doing so would enable identifying problems that the systems may be experiencing based on the predictions (Hao, para [0009]).

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh and Hao 

Regarding claim 1, 
Buono teaches A method for motif search in non-indexed time-series data, comprising: (page 2 Abs.: “...Most of the literature about time series focuses on algorithms that index time series ...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series... it presents TimeSearcher 2, a tool that enables users to explore multidimensional data ... to find similar occurrences...” and page 7 sec.3.2: “One of the innovations in Timesearcher 2 is the capability to perform pattern search. Our goal was to create a simple interaction for searching for a pattern in the timeseries” teaches motif search in non-indexed time-series data; page 11 sec.4: “Another possibility is to index the time series in step 2 so the dynamic queries may be applied also for a bigger data set. When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied...” and page 12 Concl.: “our proposed three step framework can naturally be expanded to environments using advanced algorithms on indexed data...” teach that methods described in the paper are directed to non-indexed time-series data)
displaying the non-indexed time-series data on an interactive line chart component; selecting a time sequence subset from the time-series data displayed on the interactive line chart; (Figures 1, 7, 8, 9: “TimeSearcher 2” and page 3: “Timeboxes are rectangular regions that are selected and directly manipulated on a timeline overview of the data. The boundary values of the timeboxes specify the relevant parameters of the query...” teach selecting sequence subset from data displayed on interactive line chart (timeline overview); Also page 8: “...Users select the pattern in the dataset itself by selecting a line – therefore highlighting it – then drawing a box enclosing the pattern”)
converting plurality of data points from the selected time sequence subset into plurality of query parameters; (page 3: “...The boundary values of the timeboxes specify the relevant parameters of the query” and page 7 sec.3.2: “...Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views... step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ” teach converting selected data points (boundary values of timeboxes) into query parameters)
constructing plurality of data sequences from the non-indexed time-series data based on the plurality of query parameters; (page 8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...”; page 10: “...We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern...” indirectly teaches time series data being split into plurality of sequences based on selected pattern/query parameters, such as length 
generating an executable search query against the plurality of data sequences from the non-indexed time-series data; comparing the plurality of query parameters with the plurality of data sequences; (page 3: “...The boundary values of the timeboxes specify the relevant parameters of the query”, page 7, sec.3.2: “...Once the pattern is specified, the search for similar patterns can be started... In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ”, page 8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...” teaches generating executable search query; Examiner notes that you couldn’t refine a query before generating it, hence it is evident that a query is being generated before step 3; page 9: “The search consists of two sets of algorithms. Transformation algorithms are applied to the search pattern and to sequences of the times series. Comparison algorithms compare the transformed search pattern and the transformed sequences...” teaches comparing search query pattern and sequences)
retrieving a set of time sequences matching the plurality of query parameters; applying one or more algorithms on the set of time sequences for generating a similarity score for each member of the set of time sequences to the time sequence subset; (page 9: “Transformation algorithms, Comparison algorithms” and page 10: “...The tolerance value is used to determine whether the sequence under comparison matches the pattern ... We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern... first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern ...second algorithm calculates the difference between corresponding point values. If the difference for every point is within the tolerance value, the sequence is determined to be a match” teach retrieving time sequences matching query params and applying algorithms to generate similarity score for sequences and selected pattern; “algorithms...using.. sliding window...” teaches data sequences being constructed and retrieved under broadest reasonable interpretation)
...displaying the motif on the interactive line chart formed by the set of time sequences with a similarity score satisfying a threshold condition (page 8: “...result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view... After drawing the box (Figure 8), an adjustable tolerance slider appears, allowing users to roughly set the tolerance of the match between the selected pattern and the search results”; page 9: “...results of the pattern matching in one variable are highlighted in that variable view only and no boolean operation is performed. The overview shows the positions of all patterns matched over the entire time series. Users are then able to browse the results to see how patterns found in separate variables match in time”; page 10: “...first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern... second algorithm... If the difference for every point is within the tolerance value, the sequence is determined to be a match...” teaches identifying sequences with similarity score satisfying a threshold)

Buono does not explicitly teach ...generating a prediction for one or more occurrences of a motif from the set of time sequences; generating an alert for the prediction of the one or more occurrences of the motif: and... 
Sarrafzadeh teaches ...generating a prediction for one or more occurrences of a motif ...; generating an alert for the prediction of the one or more occurrences of the motif: and... (para [0005]: “The method further includes receiving incoming time series data... applying the behavior model to the incoming time series data to predict a medical event or condition of the individual; and generating an alert on the medical condition or event, wherein the alert activates a user interface of a computing device to cause visualization of the medical event or condition to display on the computing device”, para [0054]: “...The analytics engine can extract trends in an individual's collected physiological data, and build a model related to patterns exhibited by the individual... an abnormal trend can be used to predict adverse events and medical complications” teach prediction for occurrence of trend/event patterns (read on ‘motif’) and alert generated for the predictions; Also see para [0056]: “...Data analytics engine 440 can generate an alert that activates... user interface”, paras [0109-110]: “motif discovery / detection”)
Buono and Hao to incorporate the teachings of Sarrafzadeh and enable Buono to generate prediction for event pattern/motif occurrence and alert for the prediction, as doing so would enable notifying caregivers (Sarrafzadeh, para [0056]).

Sarrafzadeh does not explicitly teach that the prediction is generated for one or more occurrences of the motif from the set of time sequences
Hao teaches ...generating a prediction for one or more occurrences of a motif from the set of time sequences; (para [0010]: “Multivariate time-series prediction is performed on measured data points ...to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...” teaches generating predictions for occurrence of motif from the time sequences; Also see para [0013]: “The method 100 performs multivariate time-series prediction on measured (i.e., past) data points to generate predicted data points (102) ...The predicted data points are a predicted extension of what the measured data points will be in the future...”, paras [0022-27]; “patterns, trends in predicted data”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Hao and enable Buono to generate predictions about occurrence of Hao, para [0009]).

Regarding claim 2,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of Claim 1 wherein the motif is visually distinguished from the time-series data set displayed on the interactive line chart component (page 8: “...The result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view and in the overview, when applicable... ” teaches visually distinguished motifs/matching patterns).

Regarding claim 3,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of Claim 1, wherein a number of query parameters can be equal or less than the number of data points in the selected time sequence subset (page 3 “...The boundary values of the timeboxes specify the relevant parameters of the query” and page 7: “...In Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views... In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ” indirectly teach number of query parameters (boundary values) being equal to or less than selected data points)

Regarding claim 5,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Buono further teaches The method of Claim 3 wherein the number of parameters to be used in the generated search query is determined by a user (page 3 “...Timeboxes are rectangular regions that are selected and directly manipulated on a timeline overview of the data... boundary values of the timeboxes specify the relevant parameters of the query” and page 7: “...Our goal was to create a simple interaction for searching for a pattern in the time series... In Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views. In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ” teach user specifying/ determining query parameters).

Regarding claim 6,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of Claim 1 wherein the selection of the time sequence subset can be made using predefined shapes or free form polygon drawing (page 3 “...Timeboxes are rectangular regions that are selected and directly manipulated on a timeline overview of the data...” and page 7: “...In Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views... ” teach selection of time sequence using predefined shapes / timeboxes).

Regarding claim 7,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Buono further teaches The method of Claim 1 wherein the time sequences comprising the motif are normalized and stacked for comparison (page 9: “Transformation algorithms are applied to the search pattern and to sequences of the times series. Comparison algorithms compare the transformed search pattern and the transformed sequences... We implemented four transformations. They are offset translation, magnitude scaling, linear trend removal and noise reduction2. Offset translation and magnitude scaling are applied by default but users can specify which transformations are used using the checkboxes available in the top-right area of the screen” teaches normalization of time sequences before comparison).

Regarding claim 8,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Buono further teaches The method of Claim 1 wherein the similarity score is algorithmically generated (page 10: “...The first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern. The Euclidean distance is the following formula: where Q and C are two time series with n points and D is the distance function for two time series but we remove the square root operation to speed-up the calculation (which is acceptable as Euclidean distance is a monotone function). The second algorithm calculates the difference between corresponding point values...” teaches similarity score being algorithmically determined).

Regarding claim 9,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of Claim 1 wherein the one or more algorithms for generating a similarity score can be varied by a user or by another application (page 8: “...After drawing the box (Figure 8), an adjustable tolerance slider appears, allowing users to roughly set the tolerance of the match between the selected pattern and the search results” and page 10: “...The first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern...The tolerance value depends on the transformations selected by the user...” teach user varying algorithm parameters (tolerance value)).


Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Buono further teaches The method of Claim 9 wherein the one or more algorithms can be applied independently or in combination to select a best fit score (page 10: “We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern. The first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern... The second algorithm calculates the difference between corresponding point values. If the difference for every point is within the tolerance value, the sequence is determined to be a match; otherwise, it is excluded from the result set...” teaches multiple algorithms applied independently to select best match).

Regarding claim 11,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Hao further teaches The method of Claim 1, wherein a prediction is generated for an occurrence of a motif based on a distribution of time sequences fitting a particular motif profile (paras [0021-27]: “...[0023] A corresponding predicted data point is determined based on these (smoothed) measured (i.e., past) data points that have been grouped (210). For example, if the current time of interest is midnight, then the predicted data point for midnight is determined based on the (Smoothed) measured data points that also correspond to midnight ...corresponding predicted data point is determined, or generated, based on a summation of the (smoothed) measured data points within the group assembled in part 208, where each such data point is weighted...” teach motif prediction based on time sequence distribution; Also see paras [0010,13, 17-20])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Hao and enable Buono to generate motif predictions based on time sequence distribution, as doing so would enable identifying problems that the systems may be experiencing based on the predictions (Hao, para [0009]).

Regarding claim 12,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sarrafzadeh further teaches The method of Claim 1 wherein the displayed non-indexed time-series data is retrieved by a server from a data store (FIG.4, paras [0055-57]: “...An optional data gathering system 340 gathers information from sensors 310 ...Computing device 330 provides information via a network 420... to a database 430 (e.g., storage 150) associated with computing device 335, not shown in FIG. 4. Information from database 430 is operated on by a data analytics engine 440 associated with computing device 336, not shown in FIG. 4... Data analytics engine 440 also provides information to computing device 330, and to visualization tools 460 ...for viewing, arranging, and searching the information ...The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space...” teaches time-series data in data store being retrieved by server (data analytics engine / computing device 336))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Sarrafzadeh and enable Buono to display time-series data retrieved by a server from a data store, as doing so would enable the server to analyze the data (Sarrafzadeh, para [0056]).

Regarding claim 13,
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sarrafzadeh further teaches The method of Claim 12, wherein the non-indexed time-series data is ingested into the data store from one or more external data sources (Sarrafzadeh, FIG. 3, paras [0048-49]: “...data gathering system 340, which gathers information from one or more of sensors 310...” and FIG.4, paras [0055-57]: “...An optional data gathering system 340 gathers information from sensors 310,... Computing device 330 provides information via a network 420... to a database 430 (e.g., storage 150)... The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space...” teach ingesting time-series data from external data sources (sensors) into data store; Also Buono, page 4: “Our work was primarily guided by petroleum industry production data (oil and gas well data) and meteorology data” and page 10: “All queries in this reasonably sized dataset can be performed in real time because we can load all the data in the high speed store, therefore achieving dynamic queries...”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh, Hao and Chittaro (“Data mining on temporal data: a visual approach and its clinical application to hemodialysis”, 2003)

Regarding claim 4, 
Buono as modified by Sarrafzadeh and Hao teaches all the claimed limitations as set forth in the rejection of claim 3 above.
However, Buono as modified by Sarrafzadeh and Hao does not explicitly teach The method of Claim 3 wherein the number of parameters to be used in the generated search query is algorithmically determined
Chittaro teaches The method of Claim 3 wherein the number of parameters to be used in the generated search query is algorithmically determined (sec.3.8, pages 16-18: “When the user notices an interesting sequence of values in one of the time-series, IPBC offers her the opportunity to automatically search for and highlight occurrences of a similar pattern in all the visualization... in [17] a SQL-like query language named Simple Query Language for Time-series (SQL-TS) is proposed with specific constructs for defining sequential patterns to match against the time-series database. Efficient algorithms for evaluating these search queries have also been designed and experimented [17]... The approach we followed in IPBC is, in some sense, complementary to Timeboxes: we proceed with a query-by-example approach, considering a specific pattern in a time-series, and then search for similar patterns within the collection of all the displayed time-series. Thus, while pattern matching in IPBC does not allow one to identify time-series with values in given ranges in disjoint intervals, it is suitable for identifying specific and complex temporal trends in time-series...” teaches search query parameters being determined algorithmically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buono, Sarrafzadeh and Hao to incorporate the teachings of Chittaro and enable Buono to determine the query parameters algorithmically as doing so would enable identifying specific and complex temporal trends in time-series (Chittaro, page 18).

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh 

Regarding claim 14,
Buono teaches A computer based system for motif search in non-indexed time-series data, comprising: (page 2 Abs.: “Most of the literature about time series focuses on algorithms that index time series ...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series... it presents TimeSearcher 2, a tool that enables users to explore multidimensional data... find similar occurrences...” and page 7 sec.3.2: “One of the innovations in Timesearcher 2 is the capability to perform pattern search. Our goal was to create a simple interaction for searching for a pattern in the timeseries” teaches motif search in non-indexed time-series data; page 11 sec.4: “Another possibility is to index the time series in step 2 so the dynamic queries may be applied also for a bigger data set. When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied” teaches method described so far correspond to non-indexed time series) 
a data store configured for ingestion and querying of the non-indexed time-series data sets..., (page 10: “The meteorological dataset contains 2000 time points (daily means of temperatures, humidity, etc.)... All queries in this reasonably sized dataset can be performed in real time because we can load all the data in the high speed store...” teaches ingesting into/querying data store)
...wherein the querying of the non-indexed time-series data is performed using a plurality of query parameters; ...configured to process one or more motif searches against the data store and to generate results, ...wherein the one or more time motifs are explored by comparing the plurality of query parameters with the non-indexed time-series data sets (page 3: “...The boundary values of the timeboxes specify the relevant parameters of the query...”, page 7, sec.3.2: “...Once the pattern is specified, the search for similar patterns can be started... Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views. In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search...”, page 8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...” and page 9: "...Transformation algorithms are applied to the search pattern and to sequences of the times series. Comparison algorithms compare the transformed search pattern and the transformed sequences..." teach tool configured to process/ query time-series data and generate results, by comparing time series data sequences with query parameters; Also see FIGS.1,7-9: “TimeSearcher 2”)

While Buono teaches ingesting into/querying data store (page 10), it does not explicitly teach data store configured for ...data sets with diverse layout formats without conforming to a schema ...a data services interface module configured to provide one or more data connections to one or more external data sources for data ingestion into the data store; a server configured to process one or more motif..., wherein, the server is further configured to transfer the results for displaying, analysis and generating one or more alerts on one or more user computer devices, the server is further configured to embed the results in one or more applications and one or more monitoring devices; and a graphical user interface accessible on the one or more user computer devices for interactive visualization and exploration of one or more time motifs,...

Sarrafzadeh teaches data store configured for ...data sets with diverse layout formats without conforming to a schema,... a data services interface module configured to provide one or more data connections to one or more external data sources for data ingestion into the data store; (FIG. 3, paras [0048-49]: “RHMS 300 further includes an optional data gathering system 340, which gathers information from one or more of sensors 310 and provides information related to the gathered information to computing device 330 through a wired or wireless interface. Data gathering system 340 may be capable of coupling to a variety of sensors 310 through a variety of physical interfaces or protocols. Data gathering system 340 may be coupled to wearable or implantable sensors...”; Also see para [0056])
a server configured to process one or more motif..., wherein, the server is further configured to transfer the results for displaying, analysis and generating one or more alerts on one or more user computer devices, the server is further configured to embed the results in one or more applications and one or more monitoring devices; and a graphical user interface accessible on the one or more user computer devices for interactive visualization and exploration of one or more time motifs,... (para [0056]: “.. Information from database 430 is operated on by a data analytics engine 440 associated with computing device 336... Data analytics engine 440 provides, for example, risk assessments and warnings 450 to computing device 330... Data analytics engine 440 can generate an alert that activates or triggers activation of the user interface of computing device 330 to cause visualization of a medical event or condition to display on computing device 330... Data analytics engine 440 also provides information to computing device 330, and to visualization tools 460 (e.g., at a user interface of a computing device 110) for viewing, arranging, and searching the information. Computing device 330 may provide information to the individual 320 through a user interface” teaches server (data analytics engine) to process data, generate an alert...visualization...event or condition) and transfer/embed results within user interface/apps on monitoring devices (computing device 330/110) for interactive visualization; Also para [0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Sarrafzadeh and enable Buono to implement a data store/service module to ingest/query data sets with diverse layout formats from one or more external data sources and a server to process data, generate results/alerts when motifs are identified and transfer results to user interfaces/applications on monitoring devices, as doing so would enable notifying risk assessments and warnings to a caregiver/monitoring devices (Sarrafzadeh, para [0056]).

Regarding claim 15,
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Sarrafzadeh further teaches The computer based system from Claim 14 wherein the one or more external data sources includes internet connected devices wherein, the data ingestion into the data store is performed in real-time (FIGS 3-4, paras [0055-57]: “...An optional data gathering system 340 gathers information from sensors 310, and provides information related to the gathered information to computing device 330 ...Computing device 330 provides information via a network 420... to a database 430 (e.g., storage 150)... The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space... and uses the behavior models for fast real time classification of human activities... The technique allows for mobile activity recognition systems, a mobile real time classifier, and fast and real time activity or behavior matching...” and claim 14: “The method of claim 11, further comprising receiving real-time sensor data; constructing a real-time state graph from the real-time sensor data; and identifying a known motion by comparing the real-time state graph to state graphs of the behavior graph” teach ingesting data from internet connected devices in real-time; Also see para [0048]).

Regarding claim 16,
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Sarrafzadeh further teaches The computer based system of Claim 14 wherein the server monitors for occurrences of motifs and generates alerts (para [0005]: “The method further includes receiving incoming time series data representing information from one or more sensors that monitor an individual; applying the behavior model to the incoming time series data to predict a medical event or condition of the individual; and generating an alert on the medical condition or event, wherein the alert activates a user interface of a computing device to cause visualization of the medical event or condition...” and para [0056]: “...Information from database 430 is operated on by a data analytics engine 440...Data analytics engine 440 provides, for example, risk assessments and warnings 450 to computing device 330, which may be provided to the individual 320, or to a monitoring individual such as a caregiver. Data analytics engine 440 can generate an alert that activates or triggers activation of the user interface of computing device 330 to cause visualization of a medical event or condition to display on computing device 330...” teach server monitoring/generating alert for motif/event pattern occurrences; Also see paras [0109-110]: “motif discovery / detection”).

Regarding claim 17,
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Sarrafzadeh further teaches The computer based system of Claim 14 wherein the server monitors for occurrences of motifs in external data stores and applications (paras [0047-48]: “RHMS 300 allows for collecting physiological and contextual information from individuals (e.g., patients) and predicting physiological conditions of the individuals. For example, medical conditions associated with chronic disease may be predicted. RHMS 300 provides a platform for data collection using body area sensors or sensor networks, information integration, data analysis, medical event prediction,... RHMS 300 includes one or more sensors 310 that monitor an individual 320 and provide information to a computing device...” and paras [0056-57]: “...An optional data gathering system 340 gathers information from sensors 310, and provides information related to the gathered information to computing device 330... The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space...” teach monitoring for occurrences of motifs in data from external stores/applications (sensors 310)).

Regarding claim 19,
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Sarrafzadeh further teaches The computer base system of Claim 14 wherein the graphical user interface is configured to pivot time sequences comprising the time motifs for comparative analysis (FIG. 4: “Web Portal Visualization for Users and Caregivers” and para [0056]: “...Data analytics engine 440 also provides information to computing device 330, and to visualization tools 460 (e.g., at a user interface of a computing device 110) for viewing, arranging, and searching the information...” teach a graphical user interface that allows comparative analysis of time sequences/patterns).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh and Hao.

Regarding claim 18, 
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
While Sarrafzadeh teaches generating predictions for motif occurrence, it does not explicitly teach The computer based system of Claim 14 wherein the server generates predictions about a likelihood of occurrence of motifs
Hao further teaches The computer based system of Claim 14 wherein the said server generates predictions about a likelihood of occurrence of motifs (para [0010]: “Multivariate time-series prediction is performed on measured data points (i.e., data regarding occurrences in the past) to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...”; para [0027]: “Different statistical techniques may be employed to determine the certainty band... For example, if at 2 PM every day for the past five years the measured data points have a value of X, then the likelihood that this value of X will be seen at 2 PM in the future is quite high, such that there is a narrow certainty band...”; Also see paras [0013, 22-26])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buono and Sarrafzadeh to incorporate the teachings of Hao and enable Buono to generate predictions about a likelihood of occurrence of motifs, as doing so would enable identifying problems that the systems may be experiencing based on the predictions (Hao, para [0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145